

115 HR 3875 IH: College Student Hunger Act of 2017
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3875IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Lawson of Florida (for himself, Mr. Evans, Mrs. Watson Coleman, Ms. Wilson of Florida, Mr. McGovern, Ms. Moore, Mr. Payne, Mr. Correa, Mr. Hastings, and Mr. Nadler) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to expand the eligibility of students to participate in
			 the supplemental nutrition assistance program.
	
 1.Short titleThis Act may be cited as the College Student Hunger Act of 2017. 2.Eligibility of students to participate in the supplemental nutrition assistance programSection 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) is amended—
 (1)in paragraph (7) by striking or at the end; (2)in paragraph (8) by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (9)has an expected family contribution of zero, as determined by the procedures established in part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk–1087vv); or
 (10)is determined to be ‘independent’ based on one of the criteria specified in subparagraphs (B), (C), (D), (G), and (H) of section 480(d)(1) of the Higher Education Act (20 U.S.C. 1087vv)..
 3.Effective dateThis Act and the amendments made by this Act shall take effect on October 1, 2018. 